DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8-11, 13-19, and 21-22, drawn to a pressure jacket with an actuation mechanism.
Group II, claims 1-6, 8-9, and 20-22, drawn to a fluid injector.


The species are as follows: 
Syringe Retaining Element – 
	Species A: At least one expansion pocket
	Species B: At least one protrusion
	Species C: Plurality of radially extendable/retractable fingers
	Species D: Spring
	Species E: Compressible ring
	Species F: Sleeve
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1 and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

a pressure jacket comprising an open distal end, an open proximal end, and a sidewall defining a throughbore extending between the distal end and the proximal end along a longitudinal axis, the throughbore configured for receiving at least a portion of a syringe; and at least one syringe retaining element positioned at least partially within the throughbore; wherein the at least one syringe retaining element is configured for engaging at least a portion of the syringe during pressurized delivery of fluid from the syringe to prevent or limit a distal movement of the syringe relative to the pressure jacket,

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reilly et al. (US Patent No. 6,974,443 - hereinafter referred to as Reilly).
	Reilly discloses a pressure jacket (112, see Figs. 10-11) comprising an open distal end (120), an open proximal end (132), and a sidewall (128) defining a throughbore (space within sidewall 128) extending between the distal end (120) and the proximal end (132) along a longitudinal axis (longitudinal axis through sidewall 128), the throughbore (space within sidewall 128) configured for receiving at least a portion of a syringe (116) (see col. 5 lines 59-67); and at least one syringe retaining element (locking fingers 114) positioned at least partially within the throughbore (space within sidewall 128, see Fig. 11); wherein the at least one syringe retaining element (114) is configured for engaging at least a portion of the syringe (116) during pressurized delivery of fluid from the syringe (116) to prevent or limit a distal movement of the syringe (116) relative to the pressure jacket (112) (see col. 6 lines 33-50).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVERY SMALE/Examiner, Art Unit 3783          
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783